     Case 2:19-cv-00611-JAD-EJY Document 10 Filed 09/21/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    CARY J. PICKETT,                                         Case No. 2:19-CV-00611-JAD-EJY
 5                   Plaintiff,
                                                                 ORDER EXTENDING STAY
 6           v.
 7    LISA WALSH, et al.,
 8                   Defendants.
 9
10           This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”) on

11   June 16, 2020 (Docket No. 4). The case was stayed for ninety (90) days to October 25, 2020, to

12   allow the Plaintiff and Defendants an opportunity to settle their dispute. Due to the pandemic, the

13   mediation session with a court-appointed mediator was not held and cannot be held until December

14   11, 2020. The Court now extends the stay until two days after the scheduled IEM. The status report

15   is also due on that date. During this stay period and until the Court lifts the stay, no other pleadings

16   or papers may be filed in this case, and the parties may not engage in any discovery, nor are the

17   parties required to respond to any paper filed in violation of the stay unless specifically ordered by

18   the Court to do so.

19           For the foregoing reasons, it is ordered that the stay is extended until two days after the IEM.

20   The Office of the Attorney General will file the report form regarding the results of the stay by that

21   date.

22           IT IS SO ORDERED.

23           DATED this 21st day of September 2020

24

25
                                                    ELAYNA J. YOUCHAH
26                                                  UNITED STATES MAGISTRATE JUDGE
27

28
